 

 

 

 

 

 

Case 1:17-cv-07622-GBD-GWG Document 54 Filed 03/23/21 Page 1of1
LSD SDNY
UNITED STATES DISTRICT COURT jp DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
Wo nnn toners esc c sesso c ese cc esses x {P DOG #: |
CARMEN GOTTLIEB, || DATE FILEBAR 9 3 207T
Plaintiff, ,
-against- :
: ORDER
ALEXANDER R. ACOSTA, Secretary of Labor, :
17 Civ. 7622 (GBD) (GWG)
Defendant. :
ee ee eee eee ew eee eh eee ee >.<

GEORGE B. DANIELS, District Judge:
In light of this Court’s referral to Magistrate Judge Gorenstein for General Pretrial and
Specific Non-Dispositive Motion, all conferences previously scheduled before Judge Daniels are

cancelled.

Dated: March 23, 2021
New York, New York

 

SO ORDERED.
Gurse B Dawik,
B. DANIELS

UNITED STATES DISTRICT JUDGE

 
